UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 4, 2016 KNIGHT TRANSPORTATION, INC. (Exact name of registrant as specified in its charter) Arizona 001-32396 86-0649974 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 20002 North 19th Avenue, Phoenix, AZ (Address of principal executive offices) (Zip Code) (602) 269-2000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On August 4, 2016, Knight Transportation, Inc., an Arizona corporation (the "Company"), announced that its Board of Directors has declared a quarterly cash dividend of $0.06 per share of common stock.The dividend is payable to the Company's shareholders of record as of September 2, 2016, and is expected to be paid on September 30, 2016. Item 9.01 Financial Statements and Exhibits. (d)Exhibits. EXHIBIT NUMBER EXHIBIT DESCRIPTION 99 Knight Transportation, Inc. press release dated August 4, 2016, announcing quarterly cash dividend The information contained in this report (including Item 9.01) and the exhibit hereto shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), or incorporated by reference in any filing under the Securities Act of 1933, as amended (the "Securities Act"), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. The information in this report and the exhibit hereto may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, relating to our declaration of quarterly dividends, and such statements are subject to the safe harbor created by those sections and the Private Securities Litigation Reform Act of 1995, as amended.There can be no assurance that future dividends will be declared. The declaration of future dividends is subject to approval of our Board of Directors andvarious risks and uncertainties, including, but not limited to: our cash flow and cash needs; compliance with applicable law; restriction on the payment of dividends under existing or future financing arrangements; changes in tax laws relating to corporate dividends; the deterioration in our financial condition or results, and those risks, uncertainties, and other factors identified from time-to-time in our filings with the Securities and Exchange Commission.Please refer to the last paragraph of the press release and various disclosures by the Company in its press releases, shareholder reports, and filings with the Securities and Exchange Commission for information concerning risks, uncertainties, and other factors that may affect future results. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. KNIGHT TRANSPORTATION, INC. Date: August 5, 2016 By: /s/ Adam W. Miller Adam W. Miller Chief Financial Officer EXHIBIT INDEX EXHIBIT NUMBER EXHIBIT DESCRIPTION 99 Knight Transportation, Inc. press release dated August 4, 2016, announcing quarterly cash dividend
